 1

 2

 3                      UNITED STATES DISTRICT COURT
 4                              DISTRICT OF NEVADA
 5                                     * * *
 6   JAMES E. HERMANSON,                       Case No. 3:17-cv-00721-HDM-CBC
 7                           Petitioner,
          v.                                               ORDER
 8
     ISIDRO BACA, et al.,
 9
                           Respondents.
10

11        This   counseled    habeas   matter     comes   before   the   court   on
12   Petitioner James E. Hermanson’s Motion for a Stay and Abeyance
13   (ECF No. 44).   Respondents did not respond to this motion and the
14   deadline to do so has expired.
15        Petitioner challenges his 2013 conviction in state court for
16   sexual assault of a child under the age of 16. (ECF No. 21 at 2).
17   On June 3, 2019, this Court granted in part Respondents’ motion
18   to dismiss the Second Amended Petition, concluding that Ground
19   Three was unexhausted.       (ECF No. 43).        Petitioner now seeks a
20   stay and abeyance so that he may exhaust that claim in state
21   court.
22        In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court
23   placed limitations upon the discretion of the court to facilitate
24   habeas petitioners’ return to state court to exhaust claims.                The
25   Rhines Court stated:
26        [S]tay and abeyance should be available only in limited
          circumstances.   Because granting a stay effectively
27        excuses a petitioner’s failure to present his claims
          first to the state courts, stay and abeyance is only
28

                                           1
             appropriate when the district court determines there
 1           was good cause for the petitioner’s failure to exhaust
             his claims first in state court. Moreover, even if a
 2           petitioner had good cause for that failure, the
             district court would abuse its discretion if it were to
 3           grant him a stay when his unexhausted claims are
             plainly meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An
 4           application for a writ of habeas corpus may be denied
             on the merits, notwithstanding the failure of the
 5           applicant to exhaust the remedies available in the
             courts of the State”).
 6

 7   Rhines, 544 U.S. at 277.           The Court went on to state that “it

 8   likely would be an abuse of discretion for a district court to

 9   deny a stay and to dismiss a mixed petition if the petitioner had

10   good cause for his failure to exhaust, his unexhausted claims are

11   potentially meritorious, and there is no indication that the

12   petitioner engaged in intentionally dilatory litigation tactics.”

13   Id. at 278.

14           The   Ninth   Circuit    has     held   that     the   application   of   an

15   “extraordinary circumstances” standard does not comport with the

16   “good cause” standard prescribed by Rhines.                    Jackson v. Roe, 425

17   F.3d 654, 661–62 (9th Cir. 2005). This court has declined to

18   prescribe the strictest possible standard for issuance of a stay.

19   “[G]ood cause under Rhines, at least in this Circuit, should not

20   be so strict a standard as to require a showing of some extreme

21   and unusual event beyond the control of the defendant.” Riner v.

22   Crawford, 415 F. Supp. 2d 1207, 1210 (D. Nev. 2006). Thus, a

23   petitioner’s confusion over whether his petition would be timely

24   filed    constitutes    good     cause    for   the    petitioner    to    file his

25   unexhausted      petition   in    federal       court.    Id.    (citing   Pace   v.

26   DiGuglielmo,      544    U.S.     408,     416–17      (2005)).        Ineffective

27   assistance of postconviction counsel can also constitute good

28   cause. Blake v. Baker, 745 F.3d 977, 982–83 (9th Cir. 2014).

                                                2
 1           Petitioner argues that good cause exists because he was

 2   reasonably         confused         as    to     whether       Ground       Three       had     been

 3   exhausted.         Given his multiple attempts to present this claim, or

 4   at least a similar claim, to the state court by filing a motion

 5   to correct illegal sentence, an appeal of the order denying that

 6   motion,      and        a    writ    of    prohibition,         the        Court    finds       that

 7   Petitioner        has       established         his   reasonable      confusion         and     good

 8   cause exists for his failure to exhaust in state court.                                          The

 9   Court further finds that the unexhausted grounds are not “plainly

10   meritless,” and that Petitioner has not engaged in intentionally

11   dilatory litigation tactics.                     Accordingly, the Court will grant

12   Petitioner’s unopposed motion for a stay and abeyance.

13           In   accordance           with    the    foregoing,      Petitioner’s           unopposed

14   Motion for Stay and Abeyance (ECF No. 44) is GRANTED.

15           It is further ordered that this action is STAYED pending

16   exhaustion         of       the   unexhausted          claim    in    the     second      amended

17   petition.

18           It   is     further         ordered       that    the    grant       of     a    stay     is

19   conditioned upon Petitioner litigating his state postconviction

20   petition      or    other         appropriate         proceeding      in    state       court    and

21   returning to federal court to file a motion to reopen within

22   forty-five (45) days of issuance of the remittitur by the Supreme

23   Court of Nevada at the conclusion of the state court proceedings.

24

25

26   / / /

27   / / /

28   / / /

                                                       3
 1        It is further ordered that the clerk shall ADMINISTRATIVELY

 2   CLOSE this action, until such time as the court grants a motion

 3   to reopen the matter.

 4        IT IS SO ORDERED.

 5        DATED: this 8th day of August, 2019.

 6
                                   ________________________________
 7                                 HOWARD D. MCKIBBEN
                                   UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     4
